DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe et al. (Pub. No. US 20190370558) in view of Basson et al. (Pub. No. US 20070277092) further in view of Cha (Pub. No. US 20180165582).

Regarding claims 1, 2,  9, 10, 16,  and 17, Forsythe teaches receiving one or more videos depicting a multiple-user interaction, each of the one or more videos including acoustic data and visual data [fig. 1, unit 110 and related description]; segmenting the one or more videos (clip) into multiple utterance segments, from the multiple users, wherein the segmenting is based on identifying utterances (audio analysis) from individual users [fig. 4A, 5, and 6 and related description]; receiving label data for two or more of the utterance segments, the label data specifying the conversation features/characteristics associated with the corresponding utterance segment, wherein the label data for at least a first segment corresponds to an utterance associated with a first of the multiple users and the label data for at least a second segment corresponds to an utterance associated with a second of the multiple users [fig. 2-4A and related description]; and storing the label data in association with the utterance segments [Para. 69].  
However, Forsythe doesn’t explicitly teach wherein the conversation features include one or more of the following: facial expressions and emotions of a user.
Basson teaches wherein the conversation features include one or more of the following: facial expressions/happiness and emotions of a user [Para. 29, 28, and 9].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in a video segmenting system of Forsythe the ability to have video segment label specifying facial expression as taught by Basson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Forsythe in view of Basson doesn’t explicitly teach generating conversation analysis indicators, comprising one or more scores for the conversation, by applying the conversation features to a machine learning system.
	Cha teaches generating conversation analysis indicators, comprising one or more scores for the conversation, by applying the conversation features to a machine learning system [Para. 27, “a machine learning model can be trained based on features relating to the various factors, and the trained machine learning model can generate the overall sentiment score for the conversation. The overall sentiment score can be converted to a rating on a rating scale (e.g., a 5-point scale). The rating or a corresponding label can be assigned to the conversation”, Para. 32, 34 and 43]. 
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in a video segmenting system of Forsythe in view of Basson the ability to teach the claim limitation as taught by Cha since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4, 12, and 18 Forsythe teaches wherein segmenting the one or more videos into the multiple utterance segments is performed by applying a machine learning model trained to identify segments in response to receiving the acoustic data and the visual data [Para. 35].  
Regarding claims 6, 14, and 20 Forsythe teaches automatically generating the label data (participant’s name), for the two or more of the utterance segments, by applying a machine learning model trained to identify labels in response to receiving the acoustic data and the video data [fig. 2-4A and related description. Para. 35 “implement intelligent matching algorithms to analyse raw footage from multiple film shots and develop artificial learning technologies so that the digital media clips automatically correlate with the correct subject (for example, the correct person)”].
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe et al. (Pub. No. US 20190370558) in view of Basson et al. (Pub. No. US 20070277092) further in view of Cha (Pub. No. US 20180165582) and further in view of Tomlinson (Pub. No. US 20200143386).
Regarding claims 3 and 11, Forsythe in view of Basson further in view of Cha doesn’t explicitly teach wherein at least one element of the received label data specifies conversation features including conversation effectiveness ratings. 
However, Tomlinson teaches received label data specifies conversation features including conversation effectiveness ratings [Para. 28 “he support conversation may be recorded, and conversation parameter data may be generated for the support conversation. This conversation parameter data may be applied to a conversation quality model to generate a conversation quality score. Additionally, a prescribed process flow for selling access to the desired online video game may be identified. This prescribed process flow may be identified from a collection of prescribed process flows. Adherence to the prescribed process flow may be determined using the conversation parameter data applied to a process model to indicate a process score. Further still, an indication of whether the customer was able to actually access the desired online video game may be received and applied to an effectiveness model to determine an effectiveness score. Thus, objective metrics to measure the conversation quality, the effectiveness, and the process adherence may be provided for the support conversation. In some cases, the conversation quality score, process score, and/or the effectiveness score may be combined into an overall score”]. 
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in a video segmenting system of Forsythe in view of Basson further in view of Cha the ability to label the effectiveness score feature as taught by Tomlinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe et al. (Pub. No. US 20190370558) in view of Basson et al. (Pub. No. US 20070277092) further in view of Cha (Pub. No. US 20180165582) and further in view of Kusumoto (Pub. No. US 20040194613).
Regarding claims 5, 13, and 19 Forsythe teaches wherein at least one of the utterance segments was automatically determined [fig. 2-4A and related description]; and wherein the method further comprises a start time for the utterance segment [Para. 50 and 61].
However, Forsythe further in view of Basson further in view of Cha doesn’t explicitly teach a user input specifying at least one of a modified start time and/or a modified end time.
Kusumoto teaches user input specifying at least one of a modified start time time [Claims 6, 7 and corresponding details in the specification]. 
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in a video segmenting system of Forsythe in view of Basson further in view of Cha the ability to allow user to indicate the start time of the segment feature as taught by Kusumoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe et al. (Pub. No. US 20190370558) in view of Basson et al. (Pub. No. US 20070277092) further in view of Cha (Pub. No. US 20180165582) and further in view of Kelly (Pub. No. US 20210150190).
Regarding claims 7 and 15, Forsythe in view of Basson further in view of Cha doesn’t explicitly teach providing a collaborative environment for multiple reviewers, in different geographic locations, to view and annotate the one or more videos, wherein at least some of the received label data was generated via user input to the collaborative environment.  
Kelly teaches providing a collaborative environment for multiple reviewers, in different geographic locations, to view and annotate the one or more videos, wherein at least some of the received label data was generated via user input to the collaborative environment [Para. 17-18, fig. 4-5 and related description. It is clear that the reviewers 402 are in different geographical location].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in a video segmenting system of Forsythe further in view of Basson further in view of Cha the ability to allow user to indicate the start time of the segment feature as taught by Kelly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Forsythe et al. (Pub. No. US 20190370558) in view of Basson et al. (Pub. No. US 20070277092) further in view of Cha (Pub. No. US 20180165582), further in view of Peters et al. (Pub. No. US 20210076002).
Regarding claim 8, Forsythe in view of Basson further in view of Cha doesn’t explicitly teach wherein at least some of the conversation features are identified emotional characteristics that correspond to at least one of supportive, agreeable, and combative.  
Peters teaches conversation features are identified emotional characteristics that correspond to combative [Col. 8 lines 18-27. It’s clear that the system labeled the previous conversation from a user combative].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in a video segmenting system of Forsythe in view of Basson further in view of Cha the ability to allow user to indicate combative feature as taught by Peters since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.










				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666